The deceased Ernest was employed by defendant and appellant to do the work which could only be done properly by two employees. He was to drive a truck, sell cheese, deliver cheese. He could not perform either duty of selling or delivering cheese without leaving the truck either of which duties would require a shorter or longer time as the case might be and in the meantime the *Page 245 
truck might be stolen or injured, and he would be blamed for leaving it.
His friend Bennett, who was driving the truck, and sitting beside him while driving, was doing the work that appellant should have hired another to do, so the injury which caused decedent's death was certainly in the course of his employment, and arose out of it. Lindsey was going from the town of Edwardsburg to his next stop.
The opinion of the commissioner states:
"Ernest Lindsey was employed by the defendant as a truck driver delivering the defendant's products to his customers."
He does not mention his duty of selling cheese. He (employer) knew that Bennett had made a trip with Lindsey and he made no objection. Traveling from Edwardsburg to the place of the accident was in the regular course of deceased's employment. No negligence on the part of Bennett's driving was shown and the accident was apparently caused by the defect in the road. The workmen's compensation act is a liberal remedial statute and should be construed liberally. Before its enactment, if an employer had a machine injured or destroyed, he had to mend or replace it at his own cost. If an employee was injured or killed all sorts of questions were raised to prevent recovery by the employee or his family. The statute in question was intended to remedy that condition.
I think Marchand v. Russell, 257 Mich. 96, controls this case. The order is reversed and the cause remanded.
POTTER, J., concurred with WEADOCK, J.